Stafford, J.
The question is whether the giving away of intoxicating liquor is forbidden by our present statute, Acts 1902, No. 90. Furnishing is forbidden, and to1 give away is to furnish. State v. Freeman, 27 Vt. 523. The argument is that the repealed statute did in terms forbid giving away, while the present does not. But it was evidently intended that furnishing should include giving away. For example, in the exception allowing private hospitality in one’s dwelling, the word is furnish (Sec. 21). The construction contended for would lead to such absurdities as that minors and habitual drunkards, although they could not be sold to nor otherwise furnished, might be given liquor, and that treating, though forbidden at the bar, could be practiced .on the sidewalk.

The respondent takes nothing by his exception.